Case 20-50070   Doc 5   Filed 01/13/20   Entered 01/13/20 17:11:10   Desc Main
                           Document      Page 1 of 5
Case 20-50070   Doc 5   Filed 01/13/20   Entered 01/13/20 17:11:10   Desc Main
                           Document      Page 2 of 5
Case 20-50070   Doc 5   Filed 01/13/20   Entered 01/13/20 17:11:10   Desc Main
                           Document      Page 3 of 5
Case 20-50070   Doc 5   Filed 01/13/20   Entered 01/13/20 17:11:10   Desc Main
                           Document      Page 4 of 5
Case 20-50070   Doc 5   Filed 01/13/20   Entered 01/13/20 17:11:10   Desc Main
                           Document      Page 5 of 5
